McLennan, P. J. (dissenting):
Under the charge of 'the court and the special finding of the jury, the question Of nuisance was eliminated, and it was also settled that the “ bleachers,” so called, were originally properly constructed. There is no evideriee tending to show that the defendant,'when he leased the premises in question, knew or had any reason to believe that they were not suitable and safe for the purposes for which they were 'leased. Besides, the lessees covenanted and agreed to make all repairs to the. buildings (which included the “bleachers”), grounds and fences at their own expense. There is no suggestion in tlie'evidence that the lease so made was not made in good faith and for the purpose of .investing the lessees with the absolute, possession of the same and the rights and emoluments resulting therefrom. It also appears that the defendant was in no manner interested in the use to which the lessees should devote the premises. . Under these circumstances, it seems to me that the decision in the case of Edwards v. New *433York & Harlem R. R. Co. (98 N. Y. 245) precludes a recovery by the plaintiff in this action.
I, therefore, vote for a reversal of the judgment and order appealed from and for a new trial to the plaintiff, with costs to appellant to abide event.
Judgment and order affirmed, with costs.